       Case 1:20-cv-00242-MV-LF Document 22 Filed 09/13/21 Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO


CHARLES B. JACKSON III,

       Petitioner,
v.                                                                  1:20-cv-00242-MV-LF

TIMOTHY HATCH, Warden, and
ATTORNEY GENERAL OF THE
STATE OF NEW MEXICO,

       Respondents.

             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on petitioner Charles B. Jackson III’s petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2254 1 (Doc. 1), filed March 17, 2020. The Court

ordered Respondents to file a limited answer addressing whether Mr. Jackson had properly

exhausted the issues raised in his petition. Doc. 8 at 2. Respondents filed their answer to the

petition on August 17, 2020. Doc. 11. Mr. Jackson filed a reply brief on September 15, 2020.

Doc. 12. On March 8, 2021, United States District Judge Martha Vazquez referred this case to

me pursuant 28 U.S.C. §§ 636(b)(1)(B) and (b)(3), to conduct hearings, if warranted, and to

perform any legal analysis required to recommend to the Court an ultimate disposition. Doc. 16.

Having considered the parties’ submissions, the relevant law, and the record in this case, I

conclude that Mr. Jackson included both exhausted and unexhausted claims in his federal habeas

petition. Therefore, his application must be treated as a mixed petition. For the reasons


1
  Mr. Jackson filed his petition on the form entitled “Petition Under 28 U.S.C. § 2241 for a Writ
of Habeas Corpus.” See Doc. 1. The Court, however, determined that his petition should be
construed under 28 U.S.C. § 2254 because it attacked the validity of the state conviction rather
than the execution of the state sentence under § 2241. See Doc. 8 at 1 (citing McIntosh v. U.S.
Parole Comm’n, 115 F.3d 809, 811 (10th Cir. 1997)).
       Case 1:20-cv-00242-MV-LF Document 22 Filed 09/13/21 Page 2 of 15




discussed below, I recommend that the Court give Mr. Jackson thirty (30) days after an order

adopting the Proposed Findings and Recommended Disposition (“PFRD”) to voluntarily dismiss

his unexhausted claims and proceed on his exhausted claim. If he does not dismiss his

unexhausted claims, I recommend that the Court dismiss his entire petition without prejudice.

  I.   Procedural Background

       On July 27, 2018, a jury in the Third Judicial District for the State of New Mexico found

Mr. Jackson guilty of two counts of trafficking controlled substances (methamphetamine) by

distribution (Counts 1–2), both second degree felonies. Doc. 11-1 at 42–43 (Exh. D); Doc. 11-2

at 1 (Exh. G). On October 17, 2018, the state district court sentenced Mr. Jackson to a term of

ten years of imprisonment, to be followed by two years on parole. Doc. 11-2 at 2 (Exh. G).

           A. Direct Appeal

       On November 16, 2018, Mr. Jackson filed a notice of appeal. Id. at 6 (Exh. H). Mr.

Jackson raised three issues on appeal: (1) the trial court erred in denying his Motion to Dismiss

for Prosecutorial Misconduct and Lack of Due Process, which alleged that an officer deleted

exculpatory text messages and recordings; (2) he received ineffective assistance of trial counsel

because trial counsel failed to pursue his allegations of missing text messages and audio

tampering by the undercover agent; and (3) there was insufficient evidence to convict him

because of a “possible discrepancy between the [drug] analyst’s name and her signature on the

chain of custody form,” a “purported discrepancy between the weight of the narcotics seized and

the weight that was tested by the analyst,” and the lack of any photo showing Mr. Jackson’s

control over the narcotics that were the basis of his conviction. Id. at 23 (Exh. J). On August 15,

2019, the New Mexico Court of Appeals affirmed Mr. Jackson’s conviction. Id. at 41–45 (Exh.

M).




                                                 2
        Case 1:20-cv-00242-MV-LF Document 22 Filed 09/13/21 Page 3 of 15




       Mr. Jackson petitioned the New Mexico Supreme Court for a writ of certiorari,

presenting the following questions for review:

       1. As a matter of evident first impression, since restitution is inherently
       punishment, is a trial court authorized to cumulate the crime victims’ reparation
       fees when the imprisonment terms are ordered to run concurrently?

       2. Is a defendant denied due process where law-enforcement authorities withhold
       exculpatory information consisting of text messages about the transactions for
       which the defendant is convicted?

       3. Alternately to Issue 2, is a defendant denied effective assistance of counsel
       where his trial counsel does not sufficiently investigate the facts regarding the
       withholding of exculpatory information?

       4. Where an indigent defendant is denied a trial transcript, handicapping the
       proper argument and resolution of constitutional claims, does a want of equal
       protection occur under Douglas v. California, 372 U.S. 353 (1963)?

Doc. 11-3 at 3 (Exh. N). On October 25, 2019, the New Mexico Supreme Court denied the

petition for writ of certiorari. Id. at 12-13 (Exh. O). The New Mexico Supreme Court issued its

mandate to the state district court on December 24, 2019. Id. at 20 (Exh. Q).

           B. Petitioner’s Section 2254 Claims

       Mr. Jackson filed his federal petition for habeas corpus relief under 28 U.S.C. § 2254 on

March 17, 2020. Doc. 1. In his petition, Mr. Jackson asserts six broad grounds for relief:

(1) ineffective assistance of counsel; (2) narcotics agents withheld exculpatory evidence; (3)

prosecutorial misconduct; (4) the state trial court failed to provide him with due process; (5) he

did not take the stand on his own behalf; (6) the text messages he alleges to be missing can be

obtained with a court order. 2 Id.




2
 Mr. Jackson titled this as “ground seven,” but his petition does not contain a ground six. See
Doc. 1 at 20–21.


                                                 3
        Case 1:20-cv-00242-MV-LF Document 22 Filed 09/13/21 Page 4 of 15




       Respondents Timothy Hatch, Warden, and Hector Balderas, the Attorney General for the

State of New Mexico, contend that Mr. Jackson has filed a mixed petition, containing both

exhausted and unexhausted claims. Doc. 11 at 6–9. Respondents ask the Court to address the

merits of all of Mr. Jackson’s claims—including those that he has not exhausted—because they

are “without merit” and “subject to dismissal with prejudice notwithstanding non-exhaustion.”

Id. at 13–14. I agree that Mr. Jackson has filed a mixed petition. However, I do not recommend

that the Court address Mr. Jackson’s unexhausted claims. Instead, I recommend that the Court

permit Mr. Jackson the opportunity to dismiss his unexhausted claims and to proceed with his

exhausted claims.

 II.   Exhaustion of State Court Remedies

         A state prisoner generally must exhaust available state court remedies before a federal

 court can consider the prisoner’s habeas petition under 28 U.S.C. § 2254. See 28 U.S.C.

 § 2254(b)(1)(A); O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999) (“Before a federal court

 may grant habeas relief to a state prisoner, the prisoner must exhaust his remedies in state

 court.”).

         “The [exhaustion] doctrine reflects the policies of comity and federalism between the

 state and federal governments, a recognition that it would be unseemly in our dual system of

 government for a federal district court to upset a state court conviction without an opportunity

 to the state courts to correct a constitutional violation.” Demarest v. Price, 130 F.3d 922, 932

 (10th Cir. 1997) (citations and quotation omitted). A federal issue is exhausted if it “has been

 properly presented to the highest state court, either by direct review of the conviction or in a

 postconviction attack.” Dever v. Kansas State Penitentiary, 36 F.3d 1531, 1534 (10th Cir.

 1994) (citation omitted). In addition, the petitioner must “fairly present his or her claims to




                                                 4
       Case 1:20-cv-00242-MV-LF Document 22 Filed 09/13/21 Page 5 of 15




the state courts before a federal court will examine them,” which means that the “substance of

the claim” must have been raised before the state court either on appeal or in post-conviction

proceedings. Id.; Demarest, 130 F.3d at 932 (citation and quotation omitted). While a

petitioner may present “bits of evidence” to a federal court that were not presented to the state

court, “evidence that places the claims in a significantly different legal posture must first be

presented to the state courts.” Demarest, 130 F.3d at 932 (citation and quotation omitted).

The exhaustion requirement applies to both unexhausted claims, and portions of claims.

Jernigan v. Jaramillo, 436 F. App’x 852, 855–56 (10th Cir. 2011) (unpublished).

       Habeas petitions that contain both exhausted and unexhausted claims are called

“mixed” petitions. Pliler v. Ford, 542 U.S. 225, 227 (2004). Mr. Jackson has filed a mixed

petition, as explained more fully below.

          A. Ineffective Assistance of Counsel

       In Count 1 of his petition in this Court, Mr. Jackson alleges

       (1) ineffective assistance of counsel due to

          a. trial counsel failing to “look into missing text messages”;
          b. trial counsel failing “to interview or hear Mr. Jackson’s side of events”;
          c. trial counsel failing to investigate “two diff[e]rent signatures on the forensic
             labor[a]tory reports” and “discrep[ancies] in the weight” of the narcotics used as
             evidence in his case;
          d. trial counsel failing to bring up discrepancies in log dates for the narcotics;
          e. trial counsel failing to “bring up missing audio”;
          f. trial counsel allowing the jury to “listen to the audio and review evidence” while
             neither Mr. Jackson nor counsel was “present in the courtroom”;
          g. trial counsel failing to object after Deputy Lopez “testified[] twice to the missing
             text messages”;
          h. trial counsel failing to object when Agent John Rubio “testified to there being a
             50/50 chance the drugs were already in the vehicle and a 50/50 chance the
             transactions never to[ok] place”;
          i. trial counsel agreeing that forensic scientist Alexandra Moninger did not need to
             testify;




                                                 5
        Case 1:20-cv-00242-MV-LF Document 22 Filed 09/13/21 Page 6 of 15




           j. trial counsel filing “a false docketing statement stating that he had conducted
              pretrial interviews with the officers prior to a June 12, 2018 plea ag[]re[e]ment
              trial”; and
           k. trial counsel and appellate counsel filing “false docketing statement[s] stating that
              “[D]eputy Chris Lopez denied that any text messages or audio had be[en] deleted”
              and that “forensic scientist Alexandra Moninger testified.”

Doc. 1 at 3–4, 14–16.

       Respondents argue that Mr. Jackson has only exhausted sub-claim (1)(a)—that trial

counsel was ineffective for failing to investigate the missing text messages. Doc. 11 at 6.

Respondents assert that Mr. Jackson failed to raise any of the other ineffective assistance of

counsel sub-claims in state court. Id. For the reasons explained below, I agree with

Respondents.

       In his direct appeal, Mr. Jackson’s arguments about ineffective assistance of counsel were

limited to arguing that trial counsel was ineffective for failing “to further investigate Mr.

Jackson’s allegations that the text messages had been deleted or the audio had been tampered

with by the undercover agent.” Doc. 11-2 at 23 (Exh. J). The New Mexico Court of Appeals

proposed summary affirmance because “the record contain[ed] nothing to support [Mr.

Jackson’s] claim that recordings were lost or destroyed,” and therefore he had not “made a prima

facie showing of ineffective assistance of counsel.” Id. at 28 (Exh. K). The New Mexico Court

of Appeals ultimately affirmed based on the reasons stated in the notice of proposed summary

disposition. Id. at 44 (Exh. M). In his petition for certiorari to the New Mexico Supreme Court,

Mr. Jackson framed the issue as whether “a defendant is denied effective assistance of counsel

where his trial counsel does not sufficiently investigate the facts regarding the withholding of

exculpatory information.” Doc. 11-3 at 8 (Exh. N). That petition raised only the issue of the

“withheld text messages.” Id. In his petition for certiorari, Mr. Jackson did not raise any

argument about the audio files. See Doc. 11-3 at 1–11 (Exh. N).



                                                  6
        Case 1:20-cv-00242-MV-LF Document 22 Filed 09/13/21 Page 7 of 15




        Mr. Jackson only exhausted sub-claim 1(a) of his ineffective assistance of counsel sub-

claims—that his trial counsel was ineffective for failing to investigate or “look into” the missing

text messages. Mr. Jackson has not exhausted any of the other ineffective assistance of counsel

sub-claims. Mr. Jackson did not “properly present” the other claims of ineffective assistance of

counsel that he has included in his federal habeas petition “to the highest state court, either by

direct review of the conviction or in a postconviction attack.” Dever, 36 F.3d at 1534; see also

Smallwood v. Gibson, 191 F.3d 1257, 1267 (10th Cir. 1999) (“Although petitioner raised an

ineffective assistance of counsel claim on direct appeal, he based it on different reasons than

those expressed in his habeas petition. Indeed, petitioner has not properly raised before the state

courts any of the bases upon which his current ineffective assistance of counsel claims rely.

Thus, petitioner has failed to exhaust his ineffective assistance of counsel claims.”). Mr. Jackson

did not raise claims (1)(b), (1)(c), (1)(d), (1)(f), (1)(g), (1)(h), (1)(i), or (1)(k) in his direct appeal.

And, although Mr. Jackson raised claim (1)(e) before the New Mexico Court of Appeals, he did

not appeal that issue “to the highest state court.” Dever, 36 F.3d at 1534. Thus, of his

ineffective assistance of counsel claims, Mr. Jackson has exhausted only sub-claim (1)(a). He

has not exhausted any of his other ineffective assistance of counsel claims. 3

            B. Agents Withheld Exculpatory Evidence

        In Count 2 of his petition in this Court, Mr. Jackson alleges

        (2) narcotics agents involved in his case “withheld exculpatory evidence” that would
            have proved “narcotics agents filed false laboratory reports”:

            a. agents withheld “text messages between [him] and Sheriff of Dona Ana
               County Chris Lopez that would have proved [he] aborted the transactions
               he was charged with on July 27, 2018”;


3
  Indeed, Mr. Jackson acknowledges that he “did not exhaust remedies to Ground One because
the attorneys I was provided with by the state of New Mexico failed to state these things in my
state appeal and Supreme Court statements.” Doc. 1 at 4.


                                                     7
        Case 1:20-cv-00242-MV-LF Document 22 Filed 09/13/21 Page 8 of 15




           b. agents withheld “audio” that would have proved he “aborted the
              transactions on both dates of April 7, 2016 and April 13, 2016”;
           c. Agent John Rubio “filed false laboratory reports” as evidenced by the
              different signatures for forensic scientist Alexandra Moninger, and
              discrepancies in the weights (between what he was charged with and what
              was listed on the laboratory reports).

Doc. 1 at 5, 17.

       Respondents argue that Mr. Jackson only exhausted sub-claim (2)(a) but did not exhaust

sub-claim (2)(b) or (2)(c). Doc. 11 at 6–7. For the reasons explained below, I agree with

Respondents.

       In his direct appeal before the New Mexico Court of Appeals, Mr. Jackson argued in his

docketing statement that an officer “deleted text messages and recordings that would have been

exculpatory.” Doc. 11-2 at 23. In his petition for certiorari to the New Mexico Supreme Court,

however, Mr. Jackson argued only that due process was denied when law enforcement withheld

“exculpatory information consisting of text messages about the transactions for which the

defendant is convicted.” Doc. 11-3 at 3 (emphasis added). Thus, only sub-claim (2)(a) is

exhausted. Mr. Jackson did not “properly present” his other allegations of agent misconduct “to

the highest state court, either by direct review of the conviction or in a postconviction attack.”

Dever, 36 F.3d at 1534. Mr. Jackson’s sub-claims (2)(b) and (2)(c) are therefore not exhausted. 4

           C. Prosecutorial Misconduct

       In Count 3 of his petition, Mr. Jackson alleges

       (3) prosecutorial misconduct and lack of due process due to

           a. prosecutors failing to investigate the missing text messages;
           b. prosecutors failing to provide him with “full discovery,” including full
              audio recordings;
           c. prosecutors failing to have forensic scientist Alexandra Moninger testify;


4
  Mr. Jackson admits that he did not exhaust all remedies relating to ground two and that his
attorneys “did not raise these grounds.” Doc. 1 at 5.


                                                  8
        Case 1:20-cv-00242-MV-LF Document 22 Filed 09/13/21 Page 9 of 15




           d. prosecutors using “false laboratory reports and false supplemental reports”
              containing date and drug weight discrepancies.

Doc. 1 at 6, 18.

       Respondents argue that Mr. Jackson has not exhausted any of these claims. Doc. 11 at 7.

I agree. In his docketing statement at the New Mexico Court of Appeals, Mr. Jackson alleged

that the district court erred in denying his Motion to Dismiss for Prosecutorial Misconduct and

Lack of Due Process, in which he alleged that an officer deleted exculpatory text messages and

recordings. Doc. 11-2 at 23. In his petition for writ of certiorari to the New Mexico Supreme

Court, however, Mr. Jackson challenged only whether he was denied “due process where law

enforcement authorities withhold exculpatory information consisting of text messages.” Doc.

11-3 at 3 (emphasis added). Nothing in the petition for writ of certiorari challenges the actions

of the prosecutors in his case. Mr. Jackson did not “properly present” his allegations of

prosecutorial misconduct “to the highest state court, either by direct review of the conviction or

in a postconviction attack.” Dever, 36 F.3d at 1534. Thus, the Court finds that claims (3)(a),

(3)(b), (3)(c), and (3)(d) have not been exhausted.

           D. Trial Court Errors/Denial of Due Process

       In Count 4 of his petition, Mr. Jackson alleges

       (4) trial court error and lack of due process based on

           a. the trial court failing to transport him to his grand jury indictment;
           b. the trial court failing to heed his allegations of missing text messages;
           c. the trial court failing to heed his allegations of missing audio
              communications;
           d. the trial court failing to heed his allegations of discrepancies in the
              forensic laboratory reports;
           e. the trial court allowing the jury to hear audio evidence while neither he
              nor his attorney were present;
           f. the trial court allowing the State to forego testimony by forensic
              technician Alexandra Moninger and admitting the evidence without her




                                                 9
       Case 1:20-cv-00242-MV-LF Document 22 Filed 09/13/21 Page 10 of 15




                testimony.

Doc. 1 at 7, 19.

        Respondents assert that Mr. Jackson “arguably raised” and exhausted sub-claims (4)(b)

and (4)(c). Doc. 11 at 7–8. They argue that he failed to raise any of the other sub-claims. Id.

Having reviewed Mr. Jackson’s direct appeal, the Court finds that Mr. Jackson has exhausted

only sub-claim (4)(b). The Court does not agree with Respondents that Mr. Jackson exhausted

sub-claim (4)(c). In his direct appeal to the New Mexico Court of Appeals, Mr. Jackson argued

that an officer “deleted text messages and recordings that would have been exculpatory.” Doc.

11-2 at 23. In his petition for certiorari to the New Mexico Supreme Court, however, Mr.

Jackson argued only that due process was denied when law enforcement withheld “exculpatory

information consisting of text messages about the transactions for which the defendant is

convicted.” Doc. 11-3 at 3 (emphasis added). There is nothing in the petition for writ of

certiorari alleging any error based on missing audio communications. See Doc. 11-3 at 1–12

(Exh. N). Thus, sub-claim (4)(c) is not exhausted. The Court agrees with Respondents that Mr.

Jackson has not exhausted sub-claims (4)(a), (4)(d), (4)(e), and (4)(f). Mr. Jackson did not

“properly present” these sub-claims “to the highest state court, either by direct review of the

conviction or in a postconviction attack.” Dever, 36 F.3d at 1534. The Court therefore finds that

Mr. Jackson has exhausted sub-claim (4)(b) but has not exhausted sub-claims (4)(a), (4)(c),

(4)(d), and (4)(e), and (4)(f).

            E. Failure to Take the Stand at Trial

        In Count 5 of his petition, Mr. Jackson states that he “did not take the stand on his own

behalf.” Doc. 1 at 20. He states he “did not testify on his own behalf” because he “was le[]d to

believe that the prosecuting attorney would charge [him] with perjury for every time he said he




                                                10
       Case 1:20-cv-00242-MV-LF Document 22 Filed 09/13/21 Page 11 of 15




did not sell the narcotics he was charged with.” Id. Mr. Jackson admits that he did not exhaust

his judicial remedies related to this count. Id. Respondents agree that Mr. Jackson did not

exhaust this count. Doc. 11 at 8. The Court finds that these allegations were not presented to the

state courts and are, therefore, not exhausted. 5

           F. The Missing Text Messages Can Be Obtained with a Court Order

       In Count 6 of his petition, Mr. Jackson informs the Court of the various ways he could

obtain the missing text messages—including “with or through a court order.” Doc. 1 at 21. He

also informs the Court that he has filed a civil rights case based on his allegations of “tampering

with evidence and lack of due process.” Id. Respondents argue that Mr. Jackson did not exhaust

these issues. Doc. 11 at 9. The Court agrees that these allegations were not presented to the state

courts by Mr. Jackson and are, therefore, not exhausted. 6

III.   Mixed Petition

       As discussed above, Mr. Jackson has filed a mixed petition containing both exhausted

and unexhausted claims. This Court has limited options when presented with a mixed petition:

       (1) dismiss the mixed petition in its entirety . . . ; (2) stay the petition and hold it
       in abeyance while the petitioner returns to state court to raise his unexhausted
       claims . . . ; (3) permit the petitioner to dismiss the unexhausted claims and
       proceed with the exhausted claims . . . ; or (4) ignore the exhaustion requirement
       altogether and deny the petition on the merits if none of the petitioner’s claims has
       any merit . . . .

Fairchild v. Workman, 579 F.3d 1134, 1156 (10th Cir. 2009) (internal citations omitted).
       I do not recommend dismissal of the mixed petition in its entirety. Those in custody

pursuant to the judgment of a state court have a one-year statute of limitations to file a federal


5
 Because the Court finds the allegations to be unexhausted, the Court does not analyze whether
Mr. Jackson sufficiently alleges a cause of action.
6
 Because the Court finds the allegations to be unexhausted, the Court does not analyze whether
Mr. Jackson sufficiently alleges a cause of action.


                                                    11
       Case 1:20-cv-00242-MV-LF Document 22 Filed 09/13/21 Page 12 of 15




habeas claim. See 28 U.S.C. § 2244(d). Federal habeas petitions do not toll the limitations

period. See Duncan v. Walker, 533 U.S. 167, 181–82 (2001). If the Court were to dismiss the

current habeas petition to allow Mr. Jackson to exhaust his claims in state court, his application

would be time-barred were he to try to return to federal court. See, e.g., Rhines v. Weber, 544

U.S. 269, 274–75 (2005) (“Although the limitations period is tolled during the pendency of a

‘properly filed application for State post-conviction or other collateral review,’ § 2244(d)(2), the

filing of a petition for habeas corpus in federal court does not toll the statute of limitations”)

(citing Duncan, 533 U.S. at 181–82). Thus, dismissing Mr. Jackson’s petition would push this

case well past the limitations period.

       Similarly, the “stay and abeyance” mechanism is not appropriate in this case. This

method is only available if petitioner can: (1) show good cause for failing to exhaust his claims

in state court; and (2) show that his unexhausted claims are not “plainly meritless.” Rhines, 544

U.S. at 277. Mr. Jackson has presented no argument that there is “good cause” to excuse his

failure to present his unexhausted claims to the state court, and nothing in the pleadings before

the Court points to the existence of the requisite good cause.

       Although Respondents ask the Court to select the fourth option, i.e., to ignore the

exhaustion requirement altogether and deny the petition on the merits, I believe the better course

is the third option because it provides Mr. Jackson “with the choice of returning to state court to

exhaust his claims or amending . . . the habeas petition to present only exhausted claims to the

district court.” Rose v. Lundy, 455 U.S. 509, 510 (1982).




                                                  12
       Case 1:20-cv-00242-MV-LF Document 22 Filed 09/13/21 Page 13 of 15




IV.    Procedural Default

       In general, “when a habeas petitioner has failed to exhaust his state court remedies, a

federal court should dismiss the petition without prejudice so that those remedies may be

pursued.” Demarest, 130 F.3d at 939 (citation omitted). However, if the state court would not

entertain the petitioner’s unexhausted claims because of a procedural bar, “there is a procedural

default for the purpose of federal habeas review.” 7 Id. Procedural default occurs only if the state

court would refuse to hear the claim based on an “independent and adequate state procedural

ground.” Smallwood, 191 F.3d at 1268. To be independent, a state ground must “rely on state

law rather than federal law.” Id. To be adequate, a state ground must be “strictly or regularly

followed and applied evenhandedly to all similar claims.” Id. (citation and quotation marks

omitted); see also Walker v. Martin, 562 U.S. 307, 316 (2011) (stating that state grounds must be

“firmly established and regularly followed” to be adequate).

       The Court finds Mr. Jackson’s unexhausted claims are not procedurally defaulted.

Respondents do not argue that any of Mr. Jackson’s claims are procedurally defaulted. See Doc.

11. Mr. Jackson may be able to raise the claims he has not yet presented to the New Mexico

state courts in a state habeas petition. There is no statute of limitations in New Mexico that

would prevent him from filing a state habeas petition. See State v. Sutphin, 2007-NMSC-045,

¶ 12, 142 N.M. 191, 195, 164 P.3d 72, 76. Ordinarily, “New Mexico state courts will not

consider any issues raised in a second post-conviction proceeding which could have been raised

in the first proceeding.” Harris v. Williams, 5 F. App’x 831, 833 (10th Cir. 2001) (unpublished)

(“[G]rounds omitted in the prior proceedings are deemed waived.”) (quoting State v. Gillihan,


7
  A federal court may apply an “anticipatory procedural bar” to “an unexhausted claim that
would be procedurally barred under state law if the petitioner returned to state court to exhaust
it.” Moore v. Schoeman, 288 F.3d 1231, 1233 n.3 (10th Cir. 2002).



                                                13
       Case 1:20-cv-00242-MV-LF Document 22 Filed 09/13/21 Page 14 of 15




1974-NMSC-060, ¶ 10, 86 N.M. 439, 440, 524 P.2d 1335, 1336). However, “[t]here is a narrow

exception to this . . . waiver rule when the petitioner asserts ‘fundamental error’ in his trial.” Id.

(citing Gillihan, 1974-NMSC-060, ¶ 11, 86 N.M. 439, 440, 524 P.2d 1335, 1336). Thus, New

Mexico courts may find that Mr. Jackson’s unexhausted claims are not precluded from review

under the doctrine of fundamental error. Because there is still a possibility of state review of

these claims, in the interest of comity, the Court finds that these claims are not procedurally

defaulted. See, e.g., Demarest, 130 F.3d at 939 (stating that courts should generally choose the

option of allowing petitioner to exhaust state remedies when those claims are not procedurally

barred); see also Coleman v. Thompson, 501 U.S. 722, 731 (1991) (explaining that both the

exhaustion requirement and the doctrine of procedural default are “grounded in principles of

comity,” and that “in a federal system, the States should have the first opportunity to address and

correct alleged violations of state prisoner’s federal rights”); Banks v. Horn, 126 F.3d 206, 211

(3d Cir. 1997) (advising federal courts to exercise caution before finding a claim procedurally

barred where the possibility of state review exists “even if it is not likely that the state court will

consider petitioner’s claim on the merits”); Burgin v. Broglin, 900 F.2d 990, 995 (7th Cir. 1990)

(finding that where uncertainty exists regarding the availability of state remedies and further

exhaustion is required, the better course is to require petitioner to explore the possibility that

state remedies exist).

                               RECOMMENDED DISPOSITION

       For the reasons discussed above, I recommend that the Court allow Mr. Jackson to amend

his petition to include only his exhausted claims. If Mr. Jackson chooses not to amend his

petition, I recommend that the Court dismiss his petition in its entirety without prejudice. If Mr.

Jackson chooses not to amend his petition, he should bear in mind that the one-year statute of




                                                  14
         Case 1:20-cv-00242-MV-LF Document 22 Filed 09/13/21 Page 15 of 15




limitations applies to all of the exhausted grounds in his petition, and any future federal habeas

petitions on these grounds likely would be time barred.

         Mr. Jackson has exhausted only the following three sub-claims:

     •    (1)(a) ineffective assistance of counsel due to trial counsel failing to “look into missing
          text messages”;
     •    (2)(a) narcotics agents involved in his case “withheld exculpatory evidence” consisting
          of “text messages between [him] and Sheriff of Dona Ana County Chris Lopez that
          would have proved [he] aborted the transactions he was charged with on July 27,
          2018”;
     •    (4)(b) trial court error and lack of due process based on the trial court failing to heed his
          allegations of missing text messages.

All of Mr. Jackson’s remaining claims and sub-claims are not exhausted. If Mr. Jackson wishes

to proceed with his habeas petition solely on his three exhausted sub-claims, he must file a

document so stating within thirty (30) days of the Court adopting this recommendation. If he

fails to timely file a document voluntarily dismissing his unexhausted claims within thirty (30)

days of the Court adopting this recommendation, I recommend that the Court dismiss his entire

petition without prejudice.


THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of
a copy of these Proposed Findings and Recommended Disposition they may file written
objections with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1). Written
objections must be both timely and specific. United States v. One Parcel of Real Prop., With
Buildings, Appurtenances, Improvements, & Contents, Known as: 2121 E. 30th St., Tulsa,
Oklahoma, 73 F.3d 1057, 1060 (10th Cir. 1996). A party must file any objections with the
Clerk of the District Court within the fourteen-day period if that party wants to have
appellate review of the proposed findings and recommended disposition. Failure to file
timely and specific objections will result in waiver of de novo review by a district or
appellate court. In other words, if no objections are filed, no appellate review will be
allowed.



                                                       ____________________________________
                                                       Laura Fashing
                                                       United States Magistrate Judge




                                                  15
